UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7220



MUHAMMAD ABD SALEEM EURY,

                                              Plaintiff - Appellant,

          versus


GENE SHINAULT; JACK LEE; LIEUTENANT MCCLAN-
AHAN; SERGEANT VANDYKE; SERGEANT HORTON; COR-
RECTIONAL OFFICER FIELDS; CORRECTIONAL OFFICER
MCNERLIN; CORRECTIONAL OFFICER MARTIN; CORREC-
TIONAL OFFICER SANDSTROM; CORRECTIONAL OFFICER
RIFE; CORRECTIONAL OFFICER LOONEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-504-7)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.      Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Abd Saleem Eury appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Eury v. Shinault, No. CA-99-

504-7 (W.D. Va. Aug. 10, 2000).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2